900 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linwood WHITE, Plaintiff-Appellant,v.Bishop L. ROBINSON, Secretary, Department of Public Safetyand Correctional Services;  Fred E. Jordan, Jr.,Commissioner of Correction--Maryland Division of Correction;Robert A. Harleston, Warden, Eastern CorrectionalInstitution, Defendants-Appellees
No. 89-6863.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1989.Decided March 20, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (C/A No. 89-2604-R).
Linwood White, appellant pro se.
D.Md.
DISMISSED.
Before K.K. HALL and WILKINSON, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Linwood White appealed the district court's order dismissing his 42 U.S.C. Sec. 1983 action.  He also filed a motion for reconsideration pursuant to Fed.R.Civ.P. 59.  The district court granted the motion to reconsider and ordered White to demonstrate exhaustion of remedies pursuant to 42 U.S.C. Sec. 1997e.  The original dismissal is not appealable because of the subsequent filing of the timely Rule 59 motion.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  Further, the order directing White to demonstrate exhaustion is not a final order.  We dismiss the appeal for lack of jurisdiction.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED